Title: To James Madison from James Monroe, 22 January 1806
From: Monroe, James
To: Madison, James


                    
                        Dear Sir
                        London Jany 22. 1806.
                    
                    It is this moment reported and is I think unquestionably true that Mr. Pitt is dead. He is said to have expired this morning. The complete disorder of his bowells, and of his digestive faculties, were the simptoms which attended his last moments. It is more than presumeable that the failure of his measures on the continent may have been the real cause of them & of his death. The parliment convened yesterday. I enclose you a copy of the speech wh. was delivered by commissioners, to both houses. The death of Mr. Pitt is a very important event, the [illegible] of which you will readily perceive. I send this to Deal in the hope it will be there in time to be forwarded by Mr. Clark in the remittance. I am dear Sir yr. fri[e]nd & servt
                    
                        Jas. Monroe
                    
                